Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.694 Filed 04/16/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JVIS-USA, LLC, a Michigan limited                  Case No. 20-10801
 liability company,
                                                    Stephanie Dawkins Davis
        Plaintiff,                                  United States District Judge
 v.

 NXP SEMICONDUCTORS USA,
 INC., a Delaware corporation;
 AVNET, INC., a New York
 corporation; and FUTABA
 CORPORATION OF AMERICA, an
 Illinois corporation,

      Defendants.
 ___________________________ /

       ORDER GRANTING PLAINTIFF’S EMERGENCY MOTION TO
       EXPEDITE HEARING (ECF No. 9) and DENYING PLAINTIFF’S
     EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
       AND FOR ISSUANCE OF A SHOW CAUSE ORDER (ECF No. 13)

I.     INTRODUCTION AND PROCEDURAL HISTORY

       This case is set against the backdrop of world-wide shortages in the global

semiconductor market. (ECF No. 21-5). Defendant Futaba contracted with

plaintiff JVIS to supply it with printed circuit board assemblies (PCBAs). PCBAs

are electronic control units that JVIS incorporates into “center stack assemblies”

that it sells to its customer, Mayco, International, LLC, who in turn supplies

Stellantis, N.V. (formerly known as FCA, US, LLC) for various Jeep, Dodge, and

Chrysler brand vehicles. In order to manufacture the PCBAs, Futaba purchases

                                          1
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.695 Filed 04/16/21 Page 2 of 11




component semiconductors from defendant Avnet, which is the distributor for

defendant NXP, the manufacturer of the semiconductors. (ECF No. 19-1, Ex. 6).

NXP has been unable to manufacture a sufficient quantity of semiconductors for its

customer, Avnet (among others), because of the global shortage of semiconductors

resulting from the downward effects of COVID on semiconductor production,

compounded by a recent winter storm that affected its manufacturing plant in

Texas. (ECF Nos. 21-6, 21-10). JVIS has sued defendants variously for breach of

contract, specific performance, tortious interference with a business relationship

and for a declaratory judgment in an effort to obtain an adequate supply of PCBAs

for its customer, Mayco.

      Defendants removed this matter to federal court on April 9, 2021. (ECF No.

1). JVIS filed a motion for temporary restraining order prior to removal, which

was refiled in this court on April 12, 2021. (ECF No. 13). After a telephone

conference with the parties on April 12, 2021, the court set a briefing schedule and

set a hearing for April 16, 2021. JVIS also filed an emergency motion to expedite

the hearing on its motion for temporary restraining order. (ECF No. 9). That

motion is GRANTED.

      Having reviewed the parties’ written submissions and heard oral argument,

and for the reasons set forth on the record during the hearing and contained herein,

the motion for temporary restraining order is DENIED.


                                          2
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.696 Filed 04/16/21 Page 3 of 11




II.   ANALYSIS AND CONCLUSIONS

      A.     Legal Standard

      In determining whether injunctive relief is proper, the court considers four

factors: (1) whether the plaintiff has a strong likelihood of success on the merits;

(2) whether plaintiff has shown that irreparable injury will occur without an

injunction; (3) whether issuance of the injunction would cause substantial harm to

others; and (4) whether the public interest would be served by issuance of the

injunction. See Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005).

Although no single factor is controlling, the likelihood of success on the merits is

often the predominant consideration. Gonzales v. National Bd. of Med. Exam’rs,

225 F.3d 620, 625 (6th Cir. 2000) (“[A] finding that there is simply no likelihood

of success on the merits is usually fatal.”).

      Plaintiff bears the burden of demonstrating entitlement to injunctive relief,

and the burden is a heavy one because injunctive relief is “an extraordinary remedy

which should be granted only if the movant carries his or her burden of proving

that the circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban

Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). Indeed, the “proof required for the

plaintiff to obtain a preliminary injunction is much more stringent than the proof

required to survive a summary judgment motion.” Leary v. Daeschner, 228 F.3d

729, 739 (6th Cir. 2000); see also McNeilly v. Land, 684 F.3d 611, 615 (6th Cir.


                                           3
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.697 Filed 04/16/21 Page 4 of 11




2012) (“The proof required for the plaintiff to obtain a preliminary injunction is

much more stringent than the proof required to survive a summary judgment

motion because a preliminary injunction is an extraordinary remedy.”). “The four

considerations applicable to preliminary injunction decisions are factors to be

balanced, not prerequisites that must be met.” Hamad v. Woodcrest Condo. Ass’n,

328 F.3d 224, 230 (6th Cir. 2003) (quoting Michigan Bell Telephone Co. v. Engler,

257 F.3d 587, 592 (6th Cir. 2001)). A plaintiff must always, however, show

irreparable harm before an injunction may issue. Friendship Materials, Inc. v.

Michigan Brick, Inc., 679 F.2d 100, 104 (6th Cir. 1982).

      B.     Likelihood of Success on the Merits

      As to JVIS’s breach of contract claims against NXP and Avnet, there is little

likelihood that JVIS will succeed on the merits of these claims. There is no dispute

that JVIS has no written contract with NXP and Avnet. Where a party admits that

there is no written contract for the sale of goods, that ends the inquiry and there is

no claim. Auburn Sales, Inc. v. Cypros Trading & Shipping, Inc., 898 F.3d 710,

718 (6th Cir. 2018) (affirming the trial court’s grant of summary judgment in favor

of defendant automotive parts supplier where there is “no writing whatsoever –not

even one that contains a general quantity term”). And any claimed oral contract

for the purchase of goods is barred by the Michigan Uniform Commercial Code.

More specifically, the Michigan statute of frauds bars enforcement of an oral


                                           4
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.698 Filed 04/16/21 Page 5 of 11




contract for the sale of goods over $1,000. Mich. Comp. Laws § 440.2201. No

one disputes that the components at issue here are “goods.” Further, while the

specific prices of parts sought by JVIS were redacted in the copy of the purchase

order attached to its motion, counsel for JVIS acknowledged during the hearing

that, inasmuch as there are several thousand microprocessors yet to be delivered,

the aggregate cost of the parts at issue exceed $1,000. 1 (ECF No. 13, PageID.322)

(“Ten days after Plaintiff’s demand for assurances, on March 26, 2021, NXP

reduced the amount of components earmarked for JVIS from 42,000 to 27,000.”).

Given that an oral contract for the sale of goods in excess of $1000 is

unenforceable under the Michigan UCC, JVIS is unlikely to succeed on the merits

of its breach of contract claims against NXP and Avnet.

       As to JVIS’s breach of contract claim against Futaba, the parties

acknowledge the existence of a contract but dispute whether Futaba’s performance

would be excused by operation of the force majeure provision found in Futaba’s

purchase order (“PO”). Indeed, JVIS argues that its own PO, which contains no

such provision, is controlling. The court need not engage any analysis of this

“battle of the forms” because the Michigan UCC provides the answer to the

parties’ dispute. This is so because even assuming for the sake of argument that



       1
         The court does not find persuasive counsel’s argument that it should consider the cost of
each individual microprocessor, which is estimated to be around $2 apiece.

                                                5
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.699 Filed 04/16/21 Page 6 of 11




the JVIS PO constitutes the entire contract, it is silent on force majeure

occurrences. (ECF No. 13-2). Nonetheless, its PO does provide that the remedies

set forth therein are not exclusive but are “in addition to any other” remedies

“allowed by applicable law.” (Id. at PageID.350). Those remedies would include

the UCC’s impracticability provision, codified at Mich. Comp. Laws § 440.2615.

Michigan’s UCC Article 2 recognizes impracticability “as a defense to an action

for breach of a sales contract under the [UCC].” Cleveland-Cliffs Iron Co. v.

Chicago N.W. Transp. Co., 581 F.Supp. 1144, 1151 (W.D. Mich. 1984) (citing

Mich. Comp. Laws § 440.2615). Under UCC § 2-615, the “[d]elay in delivery or

nondelivery in whole or in part by a seller ... is not a breach of [its] duty under a

contract for sale if performance as agreed has been made impracticable by the

occurrence of a contingency the nonoccurrence of which was a basic assumption

on which the contract was made[.]” Mich. Comp. Laws § 440.2615.

      Evidence in the record demonstrates that major sources of the global

semiconductor supply have suffered unforeseen shutdowns in recent months due to

a number of factors including extreme weather events. (ECF No. 19-1, Exs. 1-5).

Neither JVIS nor Futaba anticipated a 100-year ice storm in Texas at the time the

PO was issued. The ice storm interrupted the supply of gas and electric utilities to

NXP’s Austin, Texas plant, resulting in a total shutdown of several weeks. (ECF

No. 19-1, Ex. 2; ECF No. 19-1, Ex. 6 at ¶ 11). Prior to these hazards, global


                                           6
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.700 Filed 04/16/21 Page 7 of 11




supply chains suffered tremendous upheavals as a result of the Covid-19 pandemic.

The defendants provided evidence by way of affidavit that these events have

prevented Futaba “from securing supplies necessary to [its]performance.” See

Mich. Comp. Laws § 440.2615, Cmt. 4. In contrast, JVIS’s allegations that NXP

reallocated microprocessor production to other customers is not supported by any

affidavit or a verified complaint based on personal knowledge. As such, there is

scant evidentiary value in these bare allegations. Accordingly, the court finds that

JVIS is unlikely to succeed on the merits of its breach of contract claim against

Futaba. And, if the breach of contract claim fails, so too does its claim for specific

performance because specific performance is a remedy, not a separate cause of

action. Given that the court has found JVIS unlikely to succeed on its breath of

contract claim, it would not be entitled to the remedy of specific performance. See

e.g., Luxury Limousine, Inc. v. Nat’l Indem. Co., 2019 WL 3714458, at *2 (E.D.

Mich. Aug. 7, 2019) (“Although characterized as a separate claim in the complaint,

specific performance is an equitable remedy, not a cause of action.”) (citing

Ruegsegger v. Bangor Twp. Relief Drain, 127 Mich. App. 28, 30-31 (1983)).

      Finally, as to JVIS’s tortious interference claim against Avnet and NXP, it

has provided no evidence that any party acted in an unjustified or malicious

manner in order to interrupt the contract between JVIS and Futaba. “[O]ne who

alleges tortious interference with a contractual or business relationship must allege


                                          7
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.701 Filed 04/16/21 Page 8 of 11




the intentional doing of a per se wrongful act or the doing of a lawful act with

malice and unjustified in law for the purpose of invading the contractual rights or

business relationship of another.” Formall, Inc. v. Community Nat’l Bank of

Pontiac, 166 Mich. App. 772, 779 (1988). “A wrongful act per se is an act that is

inherently wrongful or an act that can never be justified under any circumstances.”

Prysak v. R L Polk Co., 193 Mich. App. 1, 12-13 (1992). “If the defendant's

conduct was not wrongful per se, the plaintiff must demonstrate specific,

affirmative acts that corroborate the unlawful purpose of the interference.” CMI

Int’l v. Intermet Int’l Corp., 251 Mich. App. 125, 131 (2002). Here, JVIS has not

offered evidence of affirmative wrongful acts by Avnet or NXP. And further,

defendants proffer evidence to the contrary. See Frezon Affidavit, ECF No. 21-6,

Baehr Declaration, ECF No. 21-10, Krank Declaration, ECF No. 18-2, and Monroe

Declaration, ECF No. 18-3.

      For all of these reasons and those stated on the record, the court finds that

JVIS is unlikely to succeed on the merits of its breach of contract and tortious

interference claims. While such a finding is ordinarily fatal to a request for

injunctive relief, the court will address the other factors. See Gonzales v. National

Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000) (“[A] finding that there is

simply no likelihood of success on the merits is usually fatal.”).




                                          8
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.702 Filed 04/16/21 Page 9 of 11




      C.     Irreparable Harm

      JVIS’s allegations make it clear that its damages are calculable and

compensable. JVIS complains of a specific shortfall of several thousand PCBAs

spread over Q2 2021. (ECF No. 13, PageID.325-326). This makes its injury

quantifiable and compensable, just like that in Automotive Mexico Body Sys. v.

Pittsburgh Glass Works, LLC, 2015 WL 6503422, at *2 (E.D. Mich. Oct. 28,

2015). Unlike the defendant in Eberspaecher N. Am., Inc. v. Nelson Global

Prods., Inc., 2012 WL 1247174, at *2 (E.D. Mich. Apr. 13, 2012), Futaba does not

have a ready supply of parts that it could ship to JVIS if it chose to.

      Regarding its alleged loss of goodwill and reputational harm, JVIS provides

no affidavit testimony or other evidence: (1) that JVIS will lose its supply contract

with its customer if Futaba does not supply it with more than the 27,000 PCBAs

Futaba presently expects to supply during Q2 2021; (2) that its customer will

reduce future orders from JVIS; (3) that JVIS will lose business from any other

automotive OEM; or (4) that JVIS faces an imminent threat of bankruptcy based

on the reduced Q2 supply of PCBAs. The drought of semiconductors is a global

phenomenon. To the extent that JVIS cannot be supplied with necessary parts,

other suppliers are suffering the same fate. There is no evidence that its

relationships will be permanently impacted or impacted any differently than other




                                           9
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.703 Filed 04/16/21 Page 10 of 11




suppliers experiencing the same shortfall in supply. Absent evidence of irreparable

harm, injunctive relief may not issue. Friendship Materials, supra.

          D.    Balance of the Harms and the Public Interest

          As Futaba aptly stated, all the parties are “sparrows in a hurricane.” A

number of factors – beyond the control of any of the parties – led to the worldwide

shortage of semiconductors. The harm is widespread and the industry writ-large is

suffering. While JVIS brings the possibility of a work stoppage to the court’s

attention if it does not obtain its supply, any cure (if even possible) of JVIS’s

supply shortfall would likely result in work stoppage for others. Indeed, as the

defendants indicate in their briefs, those stoppages have already begun to ripple

through the industry, as widely reported in the media. Even more importantly,

defendants have brought forth evidence that the semiconductors simply are not

available. This would leave defendants in the position of being unable to comply

with the court’s order. The court will not order defendants to take action that they

are simply unable to take, based on circumstances entirely outside their control.

The defendants’ inability to comply with such an order also impacts the public

interest as it is neither in the court’s interest or the public’s interest to issue an

unenforceable order. The balance of harms weighs against granting injunctive

relief.




                                            10
Case 4:21-cv-10801-SDD-APP ECF No. 24, PageID.704 Filed 04/16/21 Page 11 of 11




III.   ORDER

       As discussed above, an analysis of all four factors weigh against issuing

injunctive relief in plaintiff’s favor. For the reasons set forth herein and on the

record at the April 16, 2021 hearing, plaintiff’s motion for temporary restraining

order is DENIED.

       IT IS SO ORDERED.

Date: April 16, 2021                        s/Stephanie Dawkins Davis
                                            Stephanie Dawkins Davis
                                            United States District Judge




                                          11
